Title: To Benjamin Franklin from Jacques Bianchi, 4 November 1781
From: Bianchi, Jacques
To: Franklin, Benjamin


Monsieur
Ce 4 9bre 1781 Paris
Jai Cru mon devoir Vous invitèr, lorsque vous venè en ville, de me faire lhoneur, á venir voir mon petit Cabinet des experiences, que la basse et tiré de vos Savants ovrages, un indisposition m’a ampeché de venir moi meme. Je Comance demain a 6 heurs un Cours come vous veré du prospectus.
Je sui avec tout la Consideration la plus parfaite Monsieur votre tres humbe et tres obeisent serviteur
Bianchi
 
Notation: Bionchi. Novr. 4. 1781
